department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date uilc tl-n-2976-99 6050p cc dom it a memorandum for district_counsel virginia -west virginia district from deputy assistant chief_counsel income_tax accounting subject significant service_center advice - physician recruitment agreements your memorandum dated date requested advice concerning physician recruitment agreements issue how does a hospital report cancellation of indebtedness of a physician who works at the hospital under a medical education loan program conclusion under sec_6041 of the internal_revenue_code the hospital must report the income on form_w-2 if the physician is an employee of the hospital if the physician is not an employee the hospital may be required under sec_6050p to report the income on form 1099-c facts under a written contract between a hospital and a medical student the hospital agrees to pay for the medical education of a student the student agrees to repay the hospital the amount it paid for the education and to work at the hospital as a physician for a set number of years after completion of the student’s medical education the hospital further agrees to cancel a portion of the debt for each year of services rendered by the physician or to cancel the entire debt only after services are rendered for the entire period for purposes of this memorandum we assume that there is a bona_fide loan between the hospital and the student that the amount of the debt canceled is in tl-n-2976-99 accordance with the agreement and that the physician repaid any portion of the loan corresponding to the period for which services were not rendered law and analysis under sec_6041 all persons engaged in a trade_or_business and making payment in the course of that trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income other than certain payments not here relevant aggregating dollar_figure or more in a taxable_year must render a true and accurate return under regulations prescribed by the secretary setting forth the amount of those gains etc and the name and address of the recipient of the payment under sec_1_6041-1 of the income_tax regulations income is fixed when it is to be paid in amounts definitely predetermined and is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained under sec_61 gross_income includes income from the discharge_of_indebtedness sec_1_61-12 states that if an individual performs services for a creditor who in consideration of those services cancels the debt the debtor realizes income in the amount of the debt as compensation_for his or her services sec_1_6041-2 a provides that wages paid to an employee and all other_payments of compensation to an employee must be reported on form_w-2 if the total is dollar_figure or more in a calendar_year accordingly if the physician was an employee of the hospital any income from cancellation of the debt must be reported on form_w-2 if the compensation_for the year totaled dollar_figure or more under sec_6050p a return of information is required whenever an applicable_entity discharges the indebtedness of dollar_figure or more of any person during any calendar_year in general an applicable_entity is defined in sec_6050p and b as an executive judicial or legislative agency and an applicable_financial_entity the form prescribed by sec_1_6050p-1 for reporting under sec_6050p is form 1099-c an applicable_financial_entity is defined in sec_6050p as a any financial_institution described in sec_581 or sec_591 and any credit_union b the federal deposit insurance corporation the resolution trust corporation the national credit_union administration and any other federal_executive_agency as defined in sec_6050m and any successor or subunit of the foregoing and c any other corporation which is a direct or indirect subsidiary of an entity referred to in subparagraph a but only if by virtue of being affiliated with such tl-n-2976-99 entity such corporation is subject_to supervision and examination by a federal or state_agency which regulations entities referred to in subparagraph a in general most hospitals will not be included in the classification of applicable_entity as defined in sec_6050p and such hospital are not required to report under sec_6050p however if a hospital is an applicable_entity eg a hospital operated by an agency of the federal government such as a military hospital and it discharges indebtedness of a person who is not an employee of the hospital of dollar_figure or more in a calendar_year in exchange for services rendered by that person the amount must be reported on form 1099-c this memorandum is for your information and is advisory only we hope this information will be helpful to you it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we may be of additional assistance please contact cc dom it a pincite-4920
